STUMBO, Justice,
dissenting.
Respectfully, I must dissent from the majority opinion’s resolution of two issues. I first object to the holding that the violation of Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968), is harmless error. The Commonwealth concedes the un-crossed confession of Appellant’s co-defendant was improperly admitted at trial. Nevertheless, the Commonwealth simply argues the error was harmless because even had the confession not been introduced, the verdict would have, beyond a reasonable doubt, not differed.
In my view our analysis of this issue should not end with the verdict itself. The admission of the confession had ramifications to Appellant’s defense beyond the guilt phase of the trial because the jury easily could have considered the confession in determining the sentence to impose upon Appellant. The jury imposed life without possibility of parole for twenty-five years, the harshest sentence available short of death. The un-crossed confession laid at Appellant’s door not just acts leading to the victim’s death, but also the planning of the acts and a willing partic*371ipation. Appellant testified that he agreed only to robbing the victim, a claim about which he was closely cross-examined. Yet co-defendant Dunn’s similar claim was put before the jury without the jury hearing any questions as to the validity of his assertion. While it is true that other witnesses contested Appellant’s testimony on this issue, the fact remains that the man who put Appellant’s veracity on the line was not subject to cross-examination and the jurors had no opportunity to judge for themselves his truthfulness. This I believe was reversible error.
Additionally, I find the verdict forms to have been in error. The verdict form submitted to the jury did not provide the jury the opportunity, upon the finding of an aggravating circumstance, to impose any sentence less than life without parole for twenty-five years. We have repeatedly rendered opinions criticizing similar verdict forms. See, e.g., Chumbler v. Commonwealth, Ky., 905 S.W.2d 488, 497-98 (1995); Foley v. Commonwealth, Ky., 942 S.W.2d 876, 888-89 (1996); and Haight v. Commonwealth, Ky., 938 S.W.2d 243, 249 (1996). Here, unlike any of those cases, there is no evidence the jury considered, or even knew it could consider, the lesser penalties of a term of years or straight life. I would therefore reverse the decision of the trial court and remand for a new trial.